665 S.E.2d 88 (2008)
MANGUM et al.
v.
BD. OF ADJUSTMENT et al.
No. 613PA07.
Supreme Court of North Carolina.
July 10, 2008.
David L. York, Marc C. Tucker, Raleigh, for Mangum et al.
Robin Tatum Currin, Keith H. Johnson, Raleigh, for Bd. of Adjustment et al.
The following order has been entered on the motion filed on the 10th day of July 2008 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs (Mangum et al.) shall have up to and including the 21st day of July 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of July 2008."